t c memo united_states tax_court patrick s arnold petitioner v commissioner of internal revenue respondent docket nos filed date steven d morford for petitioner kelly m davidson for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure -- big_number big_number dollar_figure -- big_number big_number the sole issue is whether petitioner is entitled to deductions claimed on schedules a itemized_deductions and schedules c profit or loss from business attached to his untimely returns for the years at issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after issuing the notice_of_deficiency for respondent issued petitioner a new examination_report redetermining a deficiency of dollar_figure and additions to tax pursuant to sec_6651 and and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent has conceded the amounts of deficiency and additions to tax in excess of those determined in the new examination_report neither in his petition nor otherwise in this proceeding has petitioner assigned error to respondent’s determination that he is liable for additions to tax pursuant to sec_6651 and and we deem petitioner to have conceded that the additions to tax are appropriate see 118_tc_358 if an individual does not challenge a penalty by assigning error to it the commissioner has no obligation under sec_7491 to produce evidence that the penalty is appropriate the exact amount of the additions to tax shall be determined in the parties’ rule calculations findings of fact3 the parties have stipulated some facts which we incorporate herein when he petitioned the court petitioner resided in arizona during the years at issue petitioner was in the masonry tile and stone installation business he failed to file timely form sec_1040 u s individual_income_tax_return for and and made no estimated_tax payments respondent issued separate notices of deficiency for each of these years determining that petitioner had unreported income each petition in these consolidated cases alleges as the sole assignment of error that respondent has failed to take into account petitioner’s ordinary and necessary expenses the petitions state identically tax returns are in the process of being prepared to reflect those expenses after petitioning this court petitioner submitted to respondent federal_income_tax returns for the years at issue attached to these returns which are in evidence are schedules a and schedules c in which petitioner claimed numerous and sizable deductions petitioner failed to file any posttrial brief and consequently failed to set forth any objections to respondent’s proposed findings_of_fact we consider petitioner to have waived any objections to respondent’s proposed findings_of_fact see rule e in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party opinion petitioner does not dispute respondent’s determinations as to the amounts of his unreported income for the years at issue although his contentions are vague petitioner appears to claim entitlement to at least some of the various deductions claimed on his untimely returns the record is sparse petitioner’s counsel was unprepared at trial called no witnesses and filed neither a pretrial memorandum nor a posttrial brief as ordered the evidence consists almost entirely of the parties’ limited stipulations and the testimony of respondent’s revenue_agent generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer must prove entitlement to claimed deductions rule a 503_us_79 the taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 if a taxpayer establishes a deductible expense but i sec_4 on his schedules c profit or loss from business petitioner reported as gross_receipts or sales the same amounts that respondent had determined in the notices of deficiency as unreported income petitioner does not claim and has not established that the conditions of sec_7491 have been met to shift the burden_of_proof to respondent with regard to any factual issue as to petitioner’s liability for tax unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir 85_tc_731 cf kendrix v commissioner tcmemo_2006_9 questioning whether the cohan_rule applies with respect to claimed charitable_contributions that have not been adequately substantiated on the schedules a attached to his untimely returns petitioner claimed among other things cash and noncash charitable_contributions including carryover amounts in the following amounts year charitable_contributions dollar_figure big_number big_number big_number respondent concedes that petitioner has substantiated charitable_contributions in and in the amounts of dollar_figure and dollar_figure respectively petitioner has failed to establish that he is entitled to any greater amount of charitable deduction petitioner’s claimed charitable deduction included a dollar_figure carryover of excess charitable_contributions from his taxable_year on brief respondent concedes that petitioner had available a dollar_figure charitable_contribution carryover from continued moreover in this proceeding petitioner has offered no evidence to show that he is entitled to any other itemized_deductions on the schedules c attached to his untimely returns petitioner claimed among other things expenses for materials_and_supplies in the following amounts year amount dollar_figure big_number big_number big_number the parties have stipulated certain of petitioner’s receipts for materials_and_supplies totaling dollar_figure for dollar_figure for dollar_figure for and dollar_figure for we hold that petitioner is entitled to deductions for materials_and_supplies in these amounts petitioner has introduced no evidence to substantiate any greater amount of schedule c expenses or to provide any basis for us to estimate them continued but contends on the basis of stipulated evidence that the entire carryover must be treated as a charitable_contribution paid in see sec_170 sec_1_170a-10 and income_tax regs individuals’ charitable_contributions in excess of the applicable_percentage limitation must be treated as charitable_contributions paid in each of the taxable years immediately succeeding the contribution_year in order of time petitioner has offered neither evidence nor argument against these contentions at trial petitioner’s counsel stated that it was pretty obvious that petitioner must have had labor expenses to generate his income shortly before trial petitioner provided respondent with copies of forms annual summary and transmittal of u s continued to reflect the foregoing and concessions by respondent decision will be entered under rule continued information returns for his through taxable years with attached forms 1099-misc miscellaneous income reporting payments allegedly made to specified individuals for those years the parties have stipulated however that the social_security numbers reported in the forms 1099-misc do not belong to the individuals whose names are reported therein moreover respondent alleges that he has no record that petitioner ever filed the forms and 1099-misc in any event at trial petitioner offered neither these forms nor any other evidence to substantiate claimed labor expenses
